Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 1 of 12




               Exhibit 1
                      Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 2 of 12
DocuSign Envelope ID: 99069CAC-E5D8-46D7-AD69-F32EFCC76D84




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                  United States of America,

                                          Plaintiff,

                 V.                                                       Case No. 1:21-cv-00796-RP

                  The State of Texas,

                                          Defendant.


                                     DECLARATION OF ERICK GRAHAM
                       I, Erick Graham, declare as follows:

                       1.   My name is Erick Graham. I am over 21 years old and fuiiy competent to
                 make this declaration.
                       2.   I have personal knowledge of each of the facts stated in this declaration, and
                  everything stated in this declaration is true and correct.
                       3.   I am a resident of Henderson County, Texas.
                       4.   I am aware that the Texas Heartbeat Act, also known as Senate Bill 8, allows
                  me to sue any individual or entity that violates the Act after it takes effect on Sep-
                  tember 1,2021.     SeeTex.   Health & Safety Code           171.208.
                       5.   I am also aware that the Texas Heartbeat Act exposes employers and insur-

                  ance companies to private civil-enforcement suits if they pay for or reimburse the
                  costs of a post-heartbeat abortion.        See   Tex. Health & Safety Code § 171.208(a)(2).

                       6.   I have an interest in preserving my state-law right to sue individuals and en-
                  titles that violate the Texas Heartbeat Act, a right that the United States is attempting
                  to take away by asking this Court to enjoin every person in the world from suing to
                  enforce Senate Bill 8 in any         situationeven when they        sue over conduct that is




                 DECLARATION OF ERICK GRAHAM                                                        Page   1   of 3
                   Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 3 of 12
DocuSign Envelope ID: 99069CAC-E5D8-46D7-AD69-F32EFCC76D84




                  clearly unprotected by the       Constitutionand by           asking this Court to enjoin the

                 Texas judiciary from "maintaining any civil proceeding pursuant to S.B. 8." Proposed

                  Order, ECF No. 6-2 at 2 (emphasis added).
                      7.    I have no intention of suing any abortion provider who violates Senate Bill
                  8, or any employee or volunteer of any such abortion provider.
                      8.    Instead, I intend to sue only individuals and entities whose conduct is clearly
                  unprotected by the Constitution, and who cannot plausibly assert an "undue bur-
                  den" defense under section 171 .209 of the Texas Health and Safety Code under the
                  existing precedents of the Supreme Court.
                      9.    Specifically, I intend to sue only employers and insurance companies who

                  provide or arrange for coverage of post-heartbeat abortions. I also intend to sue the
                  city of Austin, which has been using taxpayer money to subsidize the provision                    of
                  post-heartbeat abortions.      See   Zimmerman      v.   City of Austin, 620 S.W.3d 473, 482

                  (Tex.    App.El Paso 2021, pet. filed).
                      10. I have decided to target these entities because the Supreme Court has made

                  abundantly clear that there is no constitutional right to taxpayer subsidies or private
                  insurance coverage of abortion, so there is no possible argument that any of my in-
                  tended lawsuits would violate anyone's constitutional rights.                See   Harris v. MeRae,
                  448 U.S. 297, 325 (1980).
                      11. In addition, the entities that I intend to sue lack third-party standing to assert

                  the constitutional rights of abortion patients under the tests for third-party standing
                  established by the Supreme Court.          See, e.g.,   Kowaiski   v.   Tesmer, 543 U.S. 125, 129

                  (2004).
                      12. I respectfully seek intervention to defend and preserve my state-law right to

                  sue employers and insurance companies who provide or arrange for coverage of post-
                  heartbeat abortions in violation of Senate Bill 8, as well the city of Austin over its
                  efforts to subsidize post-heartbeat abortions performed in violation of Texas law.


                 DECLARATION OF ERICK GRAHAM                                                                Page 2 of 3
                   Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 4 of 12
DocuSign Envelope ID: 99069CAC-E5D8-46D7-AD69-F32EFCC76D84




                     This concludes my sworn statement. I declare under penalty of perjury that the
                foregoing is true and correct.
                                                             çDocusigned   by;




                Executed on September 21, 2021
                                                             V
                                                             ER.IAM




                DECLARATION OF ERICK GRAHAM                                              Page 3 of 3
Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 5 of 12




               Exhibit 2
                   Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 6 of 12
DocuSign Envelope ID: 46EFEFDD-05E4-4F9F-ABFO-7OEOF1 DB2E8A




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                  United States of America,

                                           Plaintiff,

                  V.                                                    Case No. 1:21-cv-00796-RP

                  The State of Texas,

                                           Defendant.


                                          DECLARATION OF JEFF TULEY
                       I, Jeff Tuley, declare as follows:

                       1.   My name is Jeff Tuley. I am over 21 years old and fully competent to make
                  this declaration.
                       2.   I have personal knowledge of each of the facts stated in this declaration, and
                  everything stated in this declaration is true and correct.
                       3.   I am a resident of Henderson County.
                       4.   I am aware that the Texas Heartbeat Act, also known as Senate Bill 8, allows
                  me to sue any individual or entity that violates the Act after it takes effect on Sep-
                  tember 1,2021.      SeeTex.   Health & Safety Code § 171.208.
                       5.   I am also aware that the Texas Heartbeat Act exposes individuals to private

                  civil-enforcement suits if they perform or assist abortions that are clearly unprotected
                  by existing Supreme Court doctrine, such as non-physician abortions, self-adminis-
                  tered abortions, and post-viability abortions that are not necessary to preserve the
                  life or health on the mother.      See   Tex. Health & Safety Code § 171 .208.

                       6.   I have an interest in preserving my state-law right to sue individuals and en-
                  tities that violate the Texas Heartbeat Act, a right that the United States is attempting




                 DECLARATION OF JEFF TULEY                                                         Page 1 of 3
                      Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 7 of 12
DocuSign Envelope ID: 46EFEFDD-05E4-4F9F-ABFO-7OEOFI DB2E8A




                 to take away by asking this Court to enjoin every person in the world from suing to
                  enforce Senate Bill 8 in any situation       even when they sue over conduct that is

                 clearly unprotected by the        Constitutionand by asking this Court to enjoin the
                 Texas judiciary from "maintaining any civil proceeding pursuant to S.B. 8." Proposed

                  Order, ECF No. 6-2 at 2 (emphasis added).
                       7.   I have no intention of suing any individual who performs or assists an abor-
                  tion that is arguably protected by existing Supreme Court doctrine. I also have no
                  intention of suing any pregnant woman who aborts or attempts to abort her unborn
                  child. See Tex. Health & Safety Code § 171 .206(b)(1) (forbidding such lawsuits).

                       8.   Instead, I intend to sue only individuals and entities whose conduct is clearly
                  unprotected by the Constitution, and who cannot plausibly assert an "undue bur-
                  den" defense under section 171.209 of the Texas Health and Safety Code under the
                  existing precedents of the Supreme Court.
                       9.   Specifically, I intend to sue only individuals or entities that perform or assist

                  abortions that are clearly unprotected under existing Supreme Court doctrine, which
                  include: (a) non-physician abortions;' (b) self-administered abortions;2 and (c) post-

                  viability abortions that are not necessary to preserve the life or health on the mother.3
                       10. I have decided to target these individuals and entities because the Supreme

                  Court has made abundantly clear that there      is   no constitutional right to abortion in

                  any of these scenarios, so there is no possible argument that any of my intended
                  lawsuits would violate anyone's constitutional rights.4




                 1.                  410 U.S. 113, 165 (1973); Connecticut v. Menillo, 423 U.S. 9,
                       See Roe v. Wade,
                    9-10 (1975); Mazurek v. Armstrong, 520 U.S. 968, 971 (1997).
                 2. See Roe, 410 U.S. at 165.
                 3. See Roe, 410 U.S. at 164-65.
                 4. See notes 1-3 and accompanying text.


                 DECLARATION OF JEFF TULEY                                                         Page 2 of 3
                    Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 8 of 12
DocuSign Envelope ID: 46EFEFDD-05E4-4F9F-ABFO-7OEOFI DB2E8A




                      11. I respectfully seek intervention to defend and preserve my state-law right to

                  sue individuals and entities that perform or assist abortions that fall outside the pro-
                 tections conferred by Roe       v.   Wade, 410 U.S. 113 (1973),    and subsequent decisions

                  of the Supreme Court.
                      This concludes my sworn statement. I declare under penalty of perjury that the
                 foregoing is true and correct.
                                                                   DocuSigned by:




                                                                 3OPDFDT3B843.,.
                 Executed on September 21, 2021                  JEFF   TULEY




                 DECLARATION OF JEFF TULEY                                                         Page 3 of 3
Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 9 of 12




               Exhibit 3
                   Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 10 of 12
DocuSign Envelope ID: 24B2E055-4F99-4248-8E6F-A957DF75BDA8




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                  United States of America,

                                             Plaintiff,

                  V.                                                   Case No. 1:21-cv-00796-RP

                  The State of Texas,

                                             Defendant.


                                        DECLARATION OF MISTIE SHARP
                       I, Mistie Sharp, declare as follows:
                       1.   My name is Mistie Sharp. I am over 21 years old and fully competent to make
                  this declaration.
                       2.   I have personal knowledge of each of the facts stated in this declaration, and
                  everything stated in this declaration is true and correct.
                       3.   I am a resident of Henderson County.
                       4.   I am aware that the Texas Heartbeat Act, also known as Senate Bill 8, allows
                  me to sue any individual or entity that violates the Act after it takes effect on Sep-
                  tember 1,2021.       See   Tex. Health & Safety Code § 171.208.

                       5.   I am also aware that the Texas Heartbeat Act exposes so-called abortion
                  funds to private civil-enforcement suits if they pay for or reimburse the costs of a
                  post-heartbeat abortion.       See   Tex. Health & Safety Code § 171.208(a)(2).

                       6.   I have an interest in preserving my state-law right to sue abortion funds that
                  violate the Texas Heartbeat Act, a right that the United States is attempting to take
                  away by asking this Court to enjoin every person in the world from suing to enforce




                 DECLARATION OF MISTIE SHARP                                                        Page 1 of 3
                   Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 11 of 12
DocuSign Envelope ID: 24B2E055-4F99-4248-8E6F-A957DF75BDA8




                  Senate Bill 8 in any    situationeven when they sue over conduct that           is clearly un-

                  protected by the Constitutionand by asking this Court to enjoin the Texas judici-
                  ary from "maintaining any civil proceeding pursuant to S.B. 8." Proposed Order,
                  ECF No. 6-2 at 2 (emphasis added).
                      7.   I have no intention of suing any abortion provider who violates Senate Bill
                  8, or any employee or volunteer of any such abortion provider.
                      8.   Instead, I intend to sue only individuals and entities whose conduct is clearly
                  unprotected by the Constitution, and who cannot plausibly assert an "undue                bur-

                  den" defense under section 171 .209 of the Texas Health and Safety Code under the
                  existing precedents of the Supreme Court.

                      9.   Specifically, I intend to sue only abortion funds who pay for other people's

                  abortions in violation of Senate Bill 8.
                      10. I have decided to target these entities because there is no constitutional right

                  to pay for another person's abortion, and there is no constitutional right to receive
                  financial assistance from others when seeking an abortion. See Harris v. McRae, 448

                  U.S. 297, 325 (1980).

                      11. In addition, the abortion funds that I intend to sue lack third-party standing

                  to assert the constitutional rights of abortion patients under the tests for third-party
                  standing established by the Supreme Court.      See, e.g.,   Kowaiski   v.   Tesmer, 543 U.S.

                  125, 129 (2004). Although the Supreme Court has allowed abortion providers to
                  assert the third-party rights of abortion patients in constitutional litigation,' it has
                  never allowed abortion funds to assert the constitutional rights of abortion patients.
                      12. I respectfully seek intervention to defend and preserve my state-law right to

                  sue abortion funds that pay for post-heartbeat abortions in violation of Senate Bill 8.


                 1.            Singleton v. Wulff 428 U.S. 106, 113-18 (1976) (plurality opinion);
                      See, e.g.,
                      June Medical Services LLC v. Russo, 140 S. Ct. 2103, 2118-20 (2020) (plurality
                      opinion); id. at 2139 (Roberts, C.J., concurring).


                 DECLARATION OF MISTIE SHARP                                                          Page 2 of 3
                          Case 1:21-cv-00796-RP Document 28-1 Filed 09/22/21 Page 12 of 12
DocuSign Envelope   1D:   2482E055-4F99-4248-BE6F-A957DF758DA8




                            This concludes my sworn statement. I declare under penalty of perjury that the
                    foregoing is true and correct.
                                                                      DocuSgned by:


                                                                 1.
                                                                        r41o52F76o7c*...

                    Executed on September 21, 2021               MIsTIE SHARP




                     DECLARATION OF MISTIE SHARP                                                 Page 3 of 3
